                                    Case 16-15914-SMG            Doc 131              Filed 07/07/20    Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                          www.flsb.uscourts.gov
                                              CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                           Original Plan
                                                                 Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   14MP                                 Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Jose F Hernandez                              JOINT DEBTOR:                                         CASE NO.: 16-15914-RBR
SS#: xxx-xx- 1255                                        SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                            ■      Included            Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                   Included        ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                  Included        ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $2,295.02           for months   1    to 51 ;

                   2.   $1,673.34           for months 52 to 84 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                             NONE       PRO BONO
        Total Fees:            $10400.00           Total Paid:            $4310.00             Balance Due:            $6090.00
        Payable             $83.62          /month (Months 1     to 51 )
        Payable             $55.30          /month (Months 52 to 84 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        (Base Fee) $3,500 + (MMM Participation) $2,500+ (M2V) $750 + (M2Mod x 3) $1500.00 + (General Costs) $150 + (MMM Costs)
        $100 +(M2V Costs) $25 + (M2Mod Costs x 3) $75.00 + (FeeApp 24Month Plan Expansion) $1,800.00 = $10,400.00
        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Wells Fargo Bank, NA
              Address: c/o 1 Home Campus                 Arrearage/ Payoff on Petition Date    $99,286.32
                       Des Moines, IA 50328
                                                         Regular Payment (Maintain)                    $593.03        /month (Months   1   to 51 )

         Last 4 Digits of                                Regular Payment (Maintain)                    $705.26        /month (Months 52    to 84 )
         Account No.:                4624                Arrears Payment (Cure)                        $1,456.46      /month (Months   1   to 51 )


LF-31 (rev. 10/3/17)                                                    Page 1 of 3
                                       Case 16-15914-SMG                Doc 131              Filed 07/07/20           Page 2 of 3
                                                                            Debtor(s): Jose F Hernandez                                Case number: 16-15914-RBR
                                                               Arrears Payment (Cure)                             $665.57           /month (Months 52    to        )

                                                               Arrears Payment (Cure)                             $760.66           /month (Months 53    to 84 )

        Other:             Regular Payment:Per Order DE#108 -37 mths $403.79; 8 mths $1,173.45; 39 mths $748.46 per NMPC=$53,517.77

         ■    Real Property                                                           Check one below for Real Property:
                       Principal Residence                                             ■     Escrow is included in the regular payments
                       Other Real Property                                                   The debtor(s) will pay         taxes       insurance directly
         Address of Collateral:
         364 NW 40 Court, Fort Lauderdale, FL 33334

              Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                            NONE
                   IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                   SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
                   YOU PURSUANT TO BR 7004 AND LR 3015-3.
                   1. REAL PROPERTY:                  NONE

         1. Creditor: Wells Fargo Bank, NA                    Value of Collateral:                  $96,420.00                          Payment
               Address: Default Document Processing Amount of Creditor's Lien:                     $153,376.77    Total paid in plan:               $0.00
                        N9286-01Y

         Last 4 Digits of Account No.:             0001       Interest Rate:        0.00%                                   $0.00     /month (Months          to       )


         Real Property                                        Check one below:
          ■   Principal Residence                             ■   Escrow is included in the monthly
              Other Real Property                                 mortgage payment listed in this section
                                                                  The debtor(s) will pay
         Address of Collateral:
         364 NW 40 Court, Fort Lauderdale, FL                           ■   taxes            insurance directly
         33334

                   2. VEHICLES(S):            ■    NONE
                   3. PERSONAL PROPERTY:                  ■   NONE
             C. LIEN AVOIDANCE                 ■   NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■   NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                           NONE
                       ■   The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                           confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                           codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                          Name of Creditor          Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                          The Manoli Family Limited 0163                         Mobile Home/ Lot Rental
                       1. Partnership d/b/a Cypress
                          Creek Mobile Home Country

IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                              ■   NONE
LF-31 (rev. 10/3/17)                                                           Page 2 of 3
                                       Case 16-15914-SMG                  Doc 131                Filed 07/07/20   Page 3 of 3
                                                                              Debtor(s): Jose F Hernandez                       Case number: 16-15914-RBR
            B. INTERNAL REVENUE SERVICE:                        ■   NONE
            C. DOMESTIC SUPPORT OBLIGATION(S):                            ■    NONE
            D. OTHER:              ■   NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay              $60.40        /month (Months     1         to 51 )
                       Pay         $95.09        /month (Months 52            to       )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.            If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                    ■   NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                           ■   NONE
VIII.       NON-STANDARD PLAN PROVISIONS                        ■   NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


 Jose F Hernandez                               Debtor    July 7, 2020                                                  Joint Debtor
  Jose F Hernandez                                                Date                                                                        Date



  Christina A. Fiallo, Esq.                         July 7, 2020
   Attorney with permission to sign on                         Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                               Page 3 of 3
